Citation Nr: 1035899	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-33 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for psychomotor seizures. 

2.  Entitlement to service connection for a disability manifested 
by loss of balance.

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to a compensable initial rating for migraine 
headaches.  

6.  Entitlement to a compensable rating for residuals of a left 
ear injury with hearing loss.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1982.  

This case comes before the Board of Veteran's Appeals 
(hereinafter Board) on appeal from a September 2005 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office.  

The issues of entitlement to service connection for psychomotor 
seizures and entitlement to increased ratings for migraine 
headaches and residuals of a left ear injury with hearing loss 
addressed in the REMAND portion of the decision below require 
additional development and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has a 
disability manifested by loss of balance due to an in-service 
event, to include head trauma from a fall therein, or in-service 
symptomatology or pathology. 

2.  Sinusitis was not shown in service and there is no competent 
evidence demonstrating a current disability due to sinusitis that 
is etiologically related to in-service symptomatology or 
pathology.  

3.  Hypertension is not shown during or within one year of 
service and there is no competent evidence linking current 
disability due to hypertension to service. 




CONCLUSIONS OF LAW

1.  A disability manifested by loss of balance was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009). 
 
2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009). 

3.  Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled with 
respect to the claims adjudicated herein by letter dated in April 
2005 prior to initial adjudication that informed the appellant of 
the information and evidence necessary to prevail in these 
claims.   

As for the duty to assist, the service treatment reports, VA 
clinical reports, and reports from VA examinations conducted in 
July 2005 that contain opinions as to whether the Veteran has a 
disability manifested by loss of balance, sinusitis, or 
hypertension as a result of service are of record.  While the 
Board has considered the contention with regard to the adequacy 
of the VA examinations that have addressed the claim for service 
connection for a disability manifested by loss of balance, these 
examinations as described below include detailed clinical 
findings with respect to this matter, and there is otherwise 
nothing in the reports from these examinations to suggest that 
the additional examination requested with respect to his claim 
would be necessary to equitably adjudicate this issue.  As there 
is no indication that there are additional records that need to 
be obtained that would assist in the adjudication of the claims 
decided herein, the duty to assist with respect to these claims 
has been fulfilled.  

II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veteran Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including cardiovascular disorders such as 
hypertension, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

A.  Loss of Balance 

The service treatment reports reflect hospitalization in June 
1982 after the Veteran struck his head while falling down a 
flight of stairs.  He was said to have lost consciousness and he 
sustained a possible left temporal bone fracture and contusion to 
the auditory canal.  He was diagnosed with conductive hearing 
loss in the left ear as a result of this injury.  Symptoms were 
said to also include dizziness, and the Veteran reported 
dizziness on the medical history completed at separation from 
service in July 1982. 

After service, a December 1982 x-ray of the skull showed no 
fractures and was otherwise normal.  An April 1983 rating 
decision granted service connection for residuals of a left ear 
injury with hearing loss, and service connection has also been 
granted for a mood disorder, loss of smell, and migraine 
headaches as related to the in-service head injury by the 
September 2005 rating decision following July 2005 VA 
examinations that included medical opinions linking these 
disabilities to an in-service closed head injury.  Also relevant 
to this determination were results from a 2004 magnetic resonance 
imaging of the brain that showed post traumatic changes involving 
the right temporal and frontal lobes.  The post service-evidence 
also reflects complaints of dizziness from July 1990. 

In contrast to the July 2005 VA examination reports linking a 
mood disorder, loss of smell, and headaches to the in-service 
head injury, the reports from the ear disease examination at that 
time noted "no gross disturbance of balance at this time," with 
the examiner noting that observation of the Veteran's walking 
showed a "smooth and steady gait that would not suggest inner 
ear disturbance of balance, nor central nervous system balance 
problems, of any significant degree."  The examiner also noted 
as follows:  

I really do not feel that there is a 
specific diagnosis of any peripheral 
vestibular disorder in this case.  
Actually, I question whether there is any 
significant underlying central nervous 
system disorder affecting balance.  

The discussion of the Veteran's complaints of balance at the July 
2005 VA neurological examination revealed the Veteran reporting 
that he cannot walk across the room and that he had to quit such 
activities as golf and fishing due his worsening balance 
problems, which he said has had since 1982 or 1983.  He also 
described dizziness and vertigo.  The examiner did not identify 
any objective evidence of a balance disability that that would 
corroborate the subjective complaints, and she could not state 
whether the Veteran's balance problems were related to the head 
trauma in service without resorting to speculation.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Given the 
assessment of the VA examiner who conducted the July 2005 VA ear 
disease examination, it appears that there is actually no present 
disability associated with loss of balance for which service 
connection can be granted.  To the extent that there might be 
such current disability, the record reveals no medical opinions 
linking such disability to service, and the VA neurologist in 
July 2005 did not identify any objective evidence of such 
disability in rendering her opinion.  As for the Veteran's 
assertions that he has a current disability due to loss of 
balance that is related to the head injury in service, such 
assertions cannot be used to establish a claim as a layperson is 
not qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  Espiritu; cf. Jandreau, supra.  
As such, and given the lack of any competent evidence indicating 
the Veteran has a current disability due to loss of balance that 
is the result of service, service connection for such disability 
must be denied.  Hickson, supra. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a disability manifested by loss of balance, the 
doctrine is not for application.  Gilbert, supra.  
 
B.  Sinusitis

The service treatment reports reflect treatment for cold or flu 
like symptoms in September and October 1979 and October 1980, but 
sinusitis is not shown in these reports, to include the reports 
from the July 1982 separation examination.  The Veteran 
specifically denied having had sinusitis on a medical history 
collected at separation. 

At a July 2005 examination, after noting that he did not consider 
it to be one of his more "serious" claims at the time, the 
Veteran stated that he was first diagnosed with sinusitis in 
1993.  He noted that sinusitis occurred about twice in the last 
10 years, for a duration of three to four days on each occasion.  
Upon examination, there was no evidence of tenderness on 
palpation over the maxillary and frontal sinuses and "[n]o 
clinical basis upon which to formulate a firm diagnostic 
impression of sinusitis."  

As stated above, in order to be granted service connection, there 
must be current disability associated with such a condition.  In 
this case, the VA examiner found no evidence of sinusitis in July 
2005, and there is otherwise no current evidence of sinusitis.  
As such, the claim must be denied on the basis of there being no 
current disability.  See Rabideau; Brammer, supra.  There is 
otherwise no evidence of sinusitis in service or competent 
evidence demonstrating the presence of a current disability 
associated with sinusitis that is etiologically related to 
service.  Again, the Veteran is not competent to assert that he 
has a current disability due to sinusitis that is the result of 
service.  As such, to the extent sinusitis is even present, 
service connection for such disability cannot be granted.  See 
Hickson; Espiritu cf. Jandreau; supra.  Finally, as the 
preponderance of the evidence is against the Veteran's claim for 
service connection for sinusitis, the doctrine is not for 
application with respect to this claim.  Gilbert, supra.  

C.  Hypertension

The service treatment reports do not reflect hypertension, and 
the blood pressure readings recorded therein were normal (120/80 
in April 1982 and 124/80 at separation).  The post-service 
evidence includes a blood pressure reading of 120/90 on private 
treatment in July 1990, and VA clinical records dated almost 20 
years after service in 2001 and 2002 reflect evidence of 
hypertension.  In July 2005, the Veteran was afforded a VA 
examination to determine if his hypertension was the result of 
service.  This was preceded by a review of the claims file, with 
the examiner stating that the Veteran was first treated by VA for 
hypertension in late 2002.  Blood pressure was recorded at worst 
to 143/93, and the diagnosis was essential hypertension.  The 
examiner concluded that the Veteran's hypertension was 
"unrelated to military service because there was no evidence of 
any elevated blood pressure throughout military service either 
before or after his accident, specifically his skull fracture and 
his high blood pressure was not diagnosed until several years 
after service . . ."  In addressing the Veteran's assertion that 
the condition is related to the in-service head injury, the 
examiner noted that as the diagnosis was "essential" 
hypertension, there was no specific etiology for the condition. 

Review of the remaining evidence reveals no competent medical 
evidence or opinions linking hypertension to service, and the 
Veteran is not competent to make such a linkage, to include to 
his head injury therein.  Espiritu; cf. Jandreau.  As such, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for hypertension.  
Therefore, the doctrine of a reasonable doubt does not apply to 
the claim, and the claim for service connection for hypertension 
must be denied.  

ORDER

Entitlement to service connection for a disability manifested by 
loss of balance is denied. 

Entitlement to service connection for sinusitis is denied. 

Entitlement to service connection for hypertension is denied.  


REMAND

There is evidence in the form of a January 2005 opinion from a VA 
psychiatrist indicating that the Veteran may have psychomotor 
seizures as a result of the in service head injury.  As such, the 
Veteran and his representative contend that another VA 
examination is necessary to determine if he has psychomotor 
seizures as a result of service because the examiner who offered 
an opinion following the July 2005 VA neurological examination 
could not "speculate" as to whether the Veteran had psychomotor 
seizures as a result of the in-service head trauma.  This 
examiner noted that a "video eeg" would be helpful to determine 
whether the Veteran had such seizures.  Given this evidence and 
the contentions of the Veteran and his representative, the Board 
concludes that another VA examination and opinion should be 
sought.  
 
The schedular criteria by which traumatic brain injuries are 
rated under 38 C.F.R. § 4.124a were changed during the pendency 
of the Veteran's appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 
2008).  These changes were made effective from October 23, 2008, 
and for claims filed on and after that date.  However, although 
the Veteran's claim was filed prior to that date, claimants such 
as the appellant in the instant case whose residuals of head 
trauma were rated by VA under a prior provision of 38 C.F.R. § 
4.124a are permitted to have their claim reviewed under the new 
criteria, irrespective of whether his or her disability has 
worsened since the last review or whether VA receives any 
additional evidence.  Accordingly, the Veteran will be notified 
in the instructions that follow that he is allowed to request to 
have his claim for an increased rating for migraine headaches 
considered under the new criteria for residuals of traumatic 
brain injury.  Regardless of his intentions in this regard, given 
the Veteran's assertion as to the worsening and increasing 
frequency of migraine headaches since he was last examined in 
July 2005, and the lack of evidence as to whether such headaches 
are "prostrating," a VA examination to assess the severity and 
frequency of his migraine headaches is necessary in this case to 
fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (finding that fulfillment of the statutory duty 
to assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).

With regard to the claim for an increased rating for residuals of 
a left ear injury with hearing loss, the audiometric results from 
the April 2005 VA examination were said to not be sufficiently 
valid to make a threshold determination.  In May 2005, results 
from an audiogram were said to demonstrate a moderately severe to 
profound hearing loss from 3000 to 8000 Hertz, but the complete 
audiogram from this testing  is not of record.  As there is some 
indication of deterioration in hearing in the Veteran's left ear, 
and the Veteran and his representative have requested that he be 
afforded a current VA audiometric examination, a new examination 
should be arranged.  

For the reasons stated above, this case is REMANDED for the 
following action:

1.  The Veteran should be afforded a VA 
neurological examination, the report of 
which should contain an opinion as to 
whether the Veteran has psychomotor 
seizures as a result of the in-service 
head trauma.  The claims file should be 
made available to the examiner for review 
prior to the examination, and a rationale 
provided for any opinion expressed.  Any 
indicated tests necessary to provide the 
requested opinion should be accomplished, 
with consideration given to conducting a 
video electroencephalogram as suggested in 
a July 2005 VA neurologic examination 
report.  If it is not possible to provide 
the opinion sought, that likewise should 
be explained.  
 
2.  The RO should inform the Veteran that 
he may request to have his claim for an 
increased rating for migraine headaches 
reviewed under the new criteria for 
evaluation of residuals of traumatic brain 
injury (TBI). If he desires such a review, 
the Veteran should be scheduled for a VA 
TBI examination.  Complete testing should 
be accomplished, as necessary, and the 
examiner should describe all current 
manifestations of TBI, clearly indicating 
which are supported by objective evidence, 
and which are purely subjective complaints.

3.  Regardless of whether the Veteran 
wishes to pursue a claim under the new 
criteria for evaluation of TBI, the Veteran 
should be afforded an appropriate 
examination to determine the severity of 
his migraine headaches, to include the 
average number of any "prostrating" 
attacks over a several month period and the 
degree to which any such attacks are 
productive of severe economic 
inadaptability.  The claims file should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings should be reported in detail.  
The examiner should record pertinent 
medical complaints, symptoms, and clinical 
findings.  Additionally, the examiner 
should provide an opinion as to whether the 
Veteran's complaints are consistent with 
the objective clinical findings.  A 
complete rationale for all opinions should 
be provided.  

4.  The Veteran should be afforded a VA 
examination to determine the extent of his 
service-connected left ear  hearing loss.  
All pertinent symptomatology and findings 
should be reported in detail.  The claims 
file should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

5.  Thereafter, the claims that have been 
remanded should be readjudicated by the RO.  
If this readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with these 
claims, the Veteran and his representative 
should be provided a supplemental statement 
of the case and an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


